959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ellis J. COGGINS, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 91-6031.
United States Court of Appeals, Sixth Circuit.
April 8, 1992.

1
Before MILBURN and SUHRHEINRICH, Circuit Judges, and COHN, District Judge.*

ORDER

2
Ellis J. Coggins, a pro se social security claimant, appeals a district court order affirming the Secretary's denial of his application for disability insurance benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Coggins filed his fifth application for disability insurance benefits on December 28, 1988, alleging a disability beginning September 19, 1988, due to multiple impairments.   An administrative law judge (ALJ) determined that Coggins was not disabled because he could perform a significant number of jobs in the regional and national economy.   The Appeals Council denied Coggins's request for review.


4
Coggins, represented by counsel, sought judicial review of the Secretary's decision.   A magistrate judge recommended granting the defendant's motion for summary judgment.   The magistrate judge conspicuously noted that Coggins had ten days to file written objections to his report.   No objections were filed.   More than ten days later, the district court adopted the report and granted summary judgment in favor of the defendant on August 20, 1991.


5
On appeal, Coggins is proceeding pro se.   He provides no explanation in either his notice of appeal or his pro se brief why he did not file objections to the magistrate judge's report.   He argues the Secretary's decision is not supported by substantial evidence.   He requests leave to proceed as a pauper, a transcript at government expense and the appointment of counsel.


6
Upon review, we conclude that Coggins has waived appellate review of his claims due to his failure to file objections to the magistrate judge's report.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);   Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991);   United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1991).


7
Accordingly, we grant Coggins's request to proceed as a pauper, deny all other forms of relief and affirm the judgment of the district court pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation